
	
		I
		111th CONGRESS
		1st Session
		H. R. 4160
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2009
			Ms. Slaughter (for
			 herself, Mrs. Capps,
			 Mr. Ellison,
			 Mr. Hinchey,
			 Ms. McCollum,
			 Ms. Schakowsky,
			 Ms. Woolsey,
			 Mr. Grijalva,
			 Mr. McGovern,
			 Mr. George Miller of California,
			 Mr. Israel,
			 Mr. Doggett, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Public Health Service Act to authorize the
		  National Institute of Environmental Health Sciences to conduct and coordinate a
		  research program on hormone disruption, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Environmental Hormone Disruption
			 Research Act of 2009.
		2.FindingsThe Congress finds as follows:
			(1)Many compounds
			 found or introduced into the environment by human activity are capable of
			 disrupting the hormone system of humans and animals. The consequences of such
			 disruption can be profound because of the crucial role hormones play in
			 controlling development and metabolism. Few standardized and validated screens
			 or tests have been developed to routinely and systematically assess chemicals
			 for disruptive effects on hormone systems. Even fewer have statistical power to
			 detect sufficient problems.
			(2)In the last 30 years, the United States has
			 experienced an increase in the incidence of such human disorders as childhood
			 cancers, testicular cancer, hypospadias, juvenile diabetes, attention deficit
			 disorder and attention deficit hyperactivity disorder, autism, thyroid
			 disorders, learning disabilities, cognitive impairment, and auto-immune
			 disorders. Exposure to hormone-disrupting pollutants may be contributing to
			 these increases. The impact on children’s health as a result of prenatal
			 exposures in particular needs further research.
			(3)In 2001, the
			 Centers for Disease Control and Prevention’s National Report on Human
			 Exposure to Environmental Chemicals reported on human exposure to 27
			 chemicals, and found unexpectedly high levels of certain chemicals used in
			 consumer products. The hazards to humans of these chemicals, singly and in
			 combination, are not well understood.
			(4)Many wildlife populations have disrupted
			 reproduction or development, including birds, fish, amphibians, and mammals.
			 The effects vary among species, and some are due to exposure to
			 hormone-disrupting substances.
			(5)Observed
			 disruptions in wildlife include thyroid dysfunction, decreased fertility,
			 decreased hatching success, gross birth deformities, metabolic and behavioral
			 abnormalities, demasculinization and feminization of male organisms,
			 deformation and masculinization of female organisms, and compromised immune
			 systems. If due to exposure to hormone-disrupting substances, then these
			 effects may signal hazards to human health.
			(6)Laboratory studies have corroborated
			 studies of some effects in wildlife and have identified biological mechanisms
			 to explain the effects shown. The chemicals found in wildlife are also found in
			 humans.
			(7)Hormone disruption
			 might occur at very low environmental doses, especially when exposure occurs in
			 the womb or immediately after birth, periods during which rapid development is
			 occurring.
			(8)In 1998, a
			 research committee on hormone disrupters, organized under the auspices of the
			 Office of Science and Technology Policy, concluded that scientific
			 knowledge is inadequate to fully inform public policy, and a government-wide
			 coordinated research effort that addresses the key scientific uncertainties …
			 is needed.
			(9)In 1999, in
			 response to a request from Congress and funded through the Environmental
			 Protection Agency and the Department of the Interior, the National Academy of
			 Sciences compiled a lengthy list of research, monitoring, and testing
			 priorities related to hormone disruption.
			(10)The National
			 Institute of Environmental Health Sciences conducts much of the Federal
			 Government’s research on hormone disruption, often working in partnership with
			 other agencies.
			(11)While recognizing
			 the many contributions of animal testing to understanding toxic hazards, the
			 Congress also recognizes the desirability of speeding the use of validated
			 nonanimal screens and tests (to reduce animal suffering and to reduce costs)
			 and expediting judgments about hazards from toxic chemicals.
			(12)The Department of
			 the Interior has considerable experience assessing the occurrence of chemicals
			 in the environment, ecological health, and the hazards to wildlife health and
			 associated human health posed by chemicals in the environment, as a result of
			 monitoring by the Department of the Nation’s water resources and wildlife
			 disease, and research by the Department on the effects of chemicals on
			 wildlife.
			(13)The National
			 Academy of Sciences has recognized the expertise of the United States
			 Geological Survey (USGS) in such areas as food web contamination
			 and water quality assessment and has encouraged more coordinated work on human
			 health between the USGS and the National Institutes of Health.
			3.National Institute of
			 Environmental Health Sciences; directed national program of research on hormone
			 disruptionSubpart 12 of part
			 C of title IV of the Public Health Service
			 Act (42 U.S.C. 2851 et seq.) is amended by adding at the end the
			 following:
			
				463C.Directed
				national program of research on hormone disruption
					(a)Research
						(1)In
				generalThe Director of the Institute shall establish within the
				Institute a comprehensive program to—
							(A)carry out research on the health effects on
				women and children that may result through disruption of the hormone
				systems;
							(B)carry out research, development, and
				demonstrations with respect to technologies to mitigate the occurrence of
				hormone-disrupting pollutants in the environment and their unintended effects
				on ecological and wildlife health, in cooperation with the United States
				Geological Survey (referred to in this section as the
				USGS);
							(C)coordinate
				research on hormone disruption in the United States with such research
				conducted in other nations; and
							(D)provide for the dissemination of
				information described in paragraph (2) to the public.
							(2)IssuesThe
				program established under paragraph (1) shall provide for the following:
							(A)Collection,
				compilation, publication, and dissemination of scientifically valid information
				on—
								(i)possible
				unintended human health effects of hormone-disrupting pollutants, with emphasis
				on exposures to low doses of individual chemicals and chemical mixtures during
				critical life stages of development, particularly effects of prenatal exposures
				on children’s health;
								(ii)the extent of
				human exposure to hormone-disrupting pollutants, with particular emphasis on
				exposures during critical life stages of development and in residential and
				occupational settings; and
								(iii)exposure of
				wildlife species to hormone-disrupting pollutants and possible health effects
				associated with such exposures.
								(B)Research, in coordination with the
				Environmental Protection Agency and the USGS, on mechanisms by which
				hormone-disrupting pollutants interact with biological systems.
							(C)Research on
				improved in vitro, in vivo, and in silico methods to screen and test hormone
				disruption.
							(D)Research on the identity, levels,
				transport, and fate of hormone-disrupting pollutants in the environment.
							(b)Director’s
				duties
						(1)In
				generalThe Director of the
				Institute shall have principal responsibility, in consultation with the
				Director of the USGS, for conducting and coordinating research on the
				unintended effects of hormone-disrupting pollutants on human health and the
				environment.
						(2)AgreementNot
				later than 6 months after the date of the enactment of the
				Environmental Hormone Disruption Research Act
				of 2009, the Director of the Institute and the Director of the
				USGS shall enter into an agreement to carry out the research program
				established under subsection (a).
						(3)Transfer of
				fundsThe Director of the Institute may transfer funds to other
				Federal agencies to carry out the Director’s responsibilities under paragraph
				(1).
						(4)ReportThe
				Director of the Institute, in consultation with the Director of the USGS, shall
				make available to the public, every 2 years following the date of the enactment
				of the Environmental Hormone Disruption
				Research Act of 2009, a report summarizing findings and
				conclusions on the extent to which hormone disruption by pollutants in the
				environment poses a threat to human health and the environment.
						(c)Interagency
				Commission
						(1)EstablishmentThe
				Secretary shall establish a commission to be known as the Hormone Disruption
				Research Interagency Commission (referred to in this section as the
				Interagency Commission) to advise the Director of the Institute
				and the Director of the USGS on the development of a comprehensive agenda for
				conducting research on hormone disruption.
						(2)MembershipThe
				Interagency Commission shall be composed of 14 members, as follows:
							(A)The Director of
				the Institute, who shall serve as the Chairperson.
							(B)The Director of
				the USGS, who shall serve as the Vice Chairperson.
							(C)The Director of
				the National Institute of Child Health and Human Development.
							(D)The Commissioner
				of Food and Drugs.
							(E)The Director of
				the Centers for Disease Control and Prevention.
							(F)The Administrator
				of the National Oceanic and Atmospheric Administration.
							(G)The Director of
				the National Institute for Occupational Safety and Health.
							(H)The Administrator
				of the Agency for Toxic Substances and Disease Registry.
							(I)The Director of
				the Fish and Wildlife Service.
							(J)The Secretary of
				Defense.
							(K)The Administrator
				of the Environmental Protection Agency.
							(L)The Chairman of
				the Consumer Product Safety Commission.
							(M)The Director of
				the National Science Foundation.
							(N)The Director of
				the National Institute of Neurological Disorders and Stroke.
							(3)StaffEach
				department or agency represented by a member on the Interagency Commission
				shall provide appropriate staff to carry out the duties of the Interagency
				Commission.
						(4)RecommendationsNot
				later than 12 months after the date of the enactment of the
				Environmental Hormone Disruption Research Act
				of 2009, the Interagency Commission shall recommend to the
				Director of the Institute and the Director of the USGS a research program,
				including levels of funding for intramural and extramural research.
						(5)Public
				commentThe Director of the Institute, through publication of
				notice in the Federal Register, shall provide the general public with an
				opportunity to comment on the recommendations of the Interagency
				Commission.
						(6)ReportNot
				later than 4 years after the date of the enactment of the
				Environmental Hormone Disruption Research Act
				of 2009, the Interagency Commission shall conduct a review of the
				program established under subsection (a) and submit a report on the results of
				such review to the Director of the Institute and to the Hormone Disruption
				Research Panel established under subsection (e).
						(7)TerminationThe
				Interagency Commission shall terminate not later than the end of the 5-year
				fiscal period described in subsection (j)(1).
						(d)Financial
				assistanceThe Director of the Institute may provide financial
				assistance and enter into grants, contracts, and interagency memoranda of
				understanding to conduct activities under this section. Research conducted
				pursuant to interagency memoranda of understanding may be conducted through
				intramural and extramural agency research programs, subject to appropriate
				scientific peer review.
					(e)Hormone
				Disruption Research Panel
						(1)EstablishmentThere
				is established in the Institute a Hormone Disruption Research Panel (referred
				to in this subsection as the Panel).
						(2)DutiesThe Panel shall make recommendations to the
				Interagency Commission with respect to the duties of the Interagency Commission
				under subsection (c)(1) and advise the Secretary and the Director of the
				Institute with respect to the design and implementation of the program under
				subsection (a), including preparation of solicitations for proposals to conduct
				research under the program.
						(3)MembershipThe
				Panel shall be composed of the following:
							(A)15 voting members
				to be appointed by the President, in consultation with the Director of the
				Institute.
							(B)Such nonvoting, ex
				officio members as the Director of the Institute determines to be
				appropriate.
							(4)Voting
				membersOf the 15 voting members of the Panel—
							(A)at least 2 members
				shall be from environmental protection organizations;
							(B)at least 2 members
				shall be from public health and consumer organizations;
							(C)at least 2 members
				but not more than 7 shall be from industry;
							(D)at least 1 member
				shall be from an animal welfare organization; and
							(E)a majority of the
				members shall be selected from among scientists and environmental health
				professionals who—
								(i)are not officers
				or employees of the United States;
								(ii)represent
				multiple disciplines, including clinical, basic, public, and ecological health
				sciences;
								(iii)represent
				different geographical regions of the United States;
								(iv)are from practice
				settings, academic settings, and for-profit or not-for-profit research
				settings;
								(v)have experience in
				review of research on endocrine disruption; and
								(vi)possess a
				relevant advanced degree from an accredited college or university.
								(5)TermsThe
				members of the Panel shall be appointed for an initial term of 3 years and
				shall be eligible for reappointment for 1 additional term of 2 years.
						(6)ChairpersonThe
				members of the Panel appointed under paragraph (3) shall elect a chairperson
				from among such members.
						(7)MeetingsThe
				Panel shall meet at the call of the chairperson or upon the request of the
				Director of the Institute, but in no case less often than once each
				year.
						(8)Administrative
				supportThe Institute shall provide administrative support to the
				Panel.
						(9)TerminationThe
				Panel shall terminate not later than the end of the 5-year fiscal period
				described in subsection (j)(1).
						(f)Solicitation and
				selection of proposals
						(1)In
				generalWithin 15 months after the date of the enactment of the
				Environmental Hormone Disruption Research Act
				of 2009, and as often thereafter as appropriate, the Director of
				the Institute shall, in consultation with the Interagency Commission, solicit
				and select proposals to conduct activities under the program under subsection
				(a).
						(2)Consultation
				with panelIn preparing solicitations for such proposals, the
				Director of the Institute shall consult with the Hormone Disruption Research
				Panel.
						(3)Peer review
				panelsBefore a proposal to conduct activities under the program
				under subsection (a) may be selected by the Director of the Institute, such
				proposal shall be submitted to, and evaluated by, at least one scientific and
				technical peer review panel.
						(g)Reports
						(1)Report upon
				completion of activityAny person who conducts activities under
				the program under subsection (a) shall, upon completion of the activity, submit
				to the National Academy of Sciences, the Interagency Commission, and the
				Hormone Disruption Research Panel a report summarizing the activities and
				results thereof.
						(2)Report to
				Interagency Commission and PanelThe Director of the Institute
				shall enter into appropriate arrangements with the National Academy of Sciences
				under which the Academy shall periodically submit to the Interagency Commission
				and the Hormone Disruption Research Panel a report that evaluates the research
				activities under the program under subsection (a). The report shall include
				recommendations to promote the effective transfer of information derived from
				such research activities. The Director of the Institute shall be responsible
				for expenses incurred by the Academy in connection with the preparation of such
				reports.
						(3)Report to
				CongressThe Interagency Commission, in consultation with the
				Hormone Disruption Research Panel, shall submit to the Secretary and the
				Congress—
							(A)not later than
				December 31, 2013, a report summarizing the progress of the research program
				under subsection (a); and
							(B)not later than
				September 30, 2016, a final report stating the Interagency Commission's
				findings and conclusions on the effects, if any, of hormone-disrupting
				pollutants in the environment on human health and remedial actions, if any,
				that may be needed to minimize any such health effects.
							(h)Conflicts of
				interestAll grants and contracts entered into under this section
				shall include conflict-of-interest provisions that require any person
				conducting a project under this section to disclose any other source of funding
				received by the person to conduct other related projects.
					(i)DefinitionsFor
				purposes of this section:
						(1)HormoneThe
				term hormone means a substance produced in a cell or tissue that
				triggers a biological response. Hormone activity may be localized to the cell
				in which the substance is produced, or may be in nearby or distant tissues or
				organs.
						(2)Hormone-disruptingThe
				term hormone-disrupting means producing effects similar to those
				of naturally occurring hormones or interfering with hormone signaling or
				hormone interaction with receptors.
						(3)Hormone
				disruptionThe term hormone disruption means
				interference with the synthesis, secretion, transport, binding, action, or
				elimination of natural hormones in the body that are responsible for the
				maintenance of homeostasis, reproduction, development, function, or
				behavior.
						(j)Authorization of
				appropriations
						(1)General
				authorizationThere are authorized to be appropriated such sums
				as may be necessary for the 5-fiscal-year period beginning with fiscal year
				2011 to carry out this section. Amounts appropriated pursuant to this paragraph
				shall remain available until expended.
						(2)Restrictions on
				use of funds
							(A)Construction and
				rehabilitation of facilities and equipmentNot more than 0.5
				percent of the funds made available under this section may be used for the
				construction or rehabilitation of facilities or fixed equipment.
							(B)Administrative
				expenses of the DirectorOf the total amount of funds made
				available under this section for any fiscal year, not more than 2 percent of
				such funds may be used for administrative expenses of the Director of the
				Institute in carrying out this section.
							(C)Public
				outreachOf the total amount of funds made available under this
				section for any fiscal year, at least 1 percent, but not more than 5 percent,
				shall be used for outreach to the public concerning the activities and results
				of the
				program.
							.
		4.Committee hearing
			 on implementation
			(a)In
			 generalThe Committee on
			 Energy and Commerce of the House of Representatives shall hold a hearing on the
			 implementation by the Director of the National Institute of Environmental
			 Health Sciences of section 463C of the Public Health Service Act, as added by
			 section 3 of this Act.
			(b)Exercise of
			 rulemaking authoritySubsection (a)—
				(1)is enacted as an
			 exercise of the rulemaking power of the House of Representatives and, as
			 such—
					(A)shall be
			 considered as part of the rules of the House; and
					(B)shall supersede
			 any other rule of the House only to the extent that rule is inconsistent
			 therewith; and
					(2)is enacted with
			 full recognition of the constitutional right of the House to change such rules
			 (so far as relating to the procedure in the House) at any time, in the same
			 manner, and to the same extent as in the case of any other rule of the
			 House.
				
